




CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT is made and entered into as of June 26, 2012 (the
“Agreement”), between CHURCHILL DOWNS INCORPORATED, a Kentucky corporation
(“Churchill”) and Michael B. Brodsky, an individual (“Consultant”).


WHEREAS, Churchill desires to have Consultant perform certain services and
Consultant desires to perform certain services, including consulting services
related to issues involving Youbet.com, Inc. (“Youbet”), the acquisition thereof
by Churchill and any post-acquisition issues related thereto, as more fully
specified in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises set forth herein, it is
agreed by and between Churchill and Consultant that:


1.    Description of Work. The work to be performed by Consultant includes the
following services (collectively, the “Services”; any outputs of the Services
described below may be referred to as the “Work”):


A.    Consultant shall provide consulting services to Churchill regarding issues
involving Youbet, the acquisition thereof by Churchill and any post-acquisition
issues related thereto, including but not limited to the resolution of
litigation matters involving Youbet.


B.    Consultant shall provide consulting services to Churchill related to the
issues set forth in Section 1(A) as requested by Consultant's contact at
Churchill as provided in Section 3(A) below.


C.    Consultant shall perform the services which are normally attendant to, and
ancillary to, the performance of the services set forth above.


2.    Payment.    Churchill agrees to pay Consultant seventy-five thousand
dollars (US$75,000.00) in a lump sum on January 31, 2013 for Consultant's
satisfactory provision of the Services and delivery of the Work.


1.
Relationship of the Parties.



A.    Consultant's contact at Churchill shall be Churchill's Chairman and Chief
Executive Officer (the “CEO”) and any designee named by the CEO.


B.    The parties intend that an independent contractor relationship be created
by this Agreement. Consultant understands that he is not an employee of
Churchill and is not to be considered an agent or employee of Churchill for any
purpose, except as specifically set forth herein.


C.    Consultant does not have any authority to bind Churchill as an agent.


D.    None of the benefits provided by Churchill to Churchill's directors,
officers or other employees, including, but not limited to, worker's
compensation insurance, unemployment insurance, group health and/or life
insurance, or pension plan participation, shall be available to Consultant or
Consultant's agents or employees.


E.    Churchill is interested only in the results to be achieved by Consultant,
and Consultant will be solely and entirely responsible for the conduct and
control of the Services and Work to

1

--------------------------------------------------------------------------------




be performed hereunder.


F.    The Work and Services provided for herein shall be performed by Consultant
and no other person except upon the prior written approval of Churchill.


G.    Although in the performance of the Services herein contemplated Consultant
is an independent contractor with the authority to control and to direct the
performance of the details thereof, Churchill being interested only in the
results obtained, the Work must meet the approval of Churchill and shall be
subject to Churchill's general right of supervision to secure the satisfactory
completion thereof. Consultant shall perform all Services to the best of his
ability and in such a manner as to avoid any adverse publicity or impression of
Churchill.


H.    Consultant shall comply with all local, state, federal and international
laws, rules and regulations that are now or may become applicable to Consultant
and the Services performed under this Agreement.


I.    To the extent that Consultant's Work includes any work of authorship
entitled to protection under the laws of copyright, Consultant hereby
irrevocably grants to Churchill all right, title and interest in and to
Consultant's Work (including but not limited to the copyright therein), and any
and all ideas and information embodied therein, in perpetuity and throughout the
world. Consultant agrees to execute and deliver to Churchill on request and
hereby grants to Churchill a power of attorney, irrevocable and coupled with an
interest, to execute for Consultant and in Consultant's name all documents and
instruments necessary or desirable to effectuate the intents and purposes of
this paragraph and to accomplish, evidence and perfect the rights granted to
Churchill in this paragraph, including, but not limited to, documents to apply
for and obtain registration of copyrights in and to Consultant's Work, or any
part thereof, and documents to assign such copyrights to Churchill.


J.    Consultant shall perform the Services by phone, unless Consultant
expressly agrees otherwise.


K.    Consultant shall perform Services (other than any Services relating to the
resolution of litigation matters involving Youbet) for no more than 20 hours per
calendar quarter, unless Consultant expressly agrees otherwise.




4.    Other Work.     Churchill recognizes and agrees that Consultant may have a
working relationship with, and in the future will work with, other parties.
Consultant represents and covenants that performance of the services for the
foregoing shall not interfere or affect his ability to perform the Services
contemplated herein for Churchill.


5.    Termination.    This Agreement shall remain in effect from the date first
set forth above through January 31, 2014; provided that (a) either party may
terminate this Agreement if the other party materially breaches this Agreement,
provided, however, such termination shall not be effective unless the breaching
party fails to cure such breach within seven (7) calendar days' written notice
of such breach and (b) the provision of Services relating to the resolution of
litigation matters involving Youbet shall survive the termination of this
Agreement.


6.    Confidentiality. Both during and after the termination of this Agreement,
Consultant will maintain the absolute confidentiality of all information
relating to Churchill that he has learned from his position as an independent
contractor with Churchill under this Agreement and formerly as a director of
Churchill, as further detailed in the Confidentiality Agreement attached to this
Agreement and

2

--------------------------------------------------------------------------------




incorporated herein as Exhibit A.


7.    Reasonableness; Enforcement. Consultant acknowledges that the covenants
made by Consultant in this Agreement are reasonable under the circumstances and
agrees that in the event of a breach by Consultant of any of such covenants,
Churchill may not have an adequate remedy at law and that in addition to any
other remedy which may be available to Churchill, Churchill shall be entitled to
enforce such covenants through specific enforcement, injunction, or other
equitable remedy and in such event, Consultant hereby waives the defense that
Churchill has an adequate remedy at law. In the event that any court finds that
any of such covenants are too broad as to scope, duration, or geographic
territory, then such court shall modify such covenants so that following such
modification, such covenants shall be enforceable by Churchill as modified.


8.    Mutual Release. Consultant hereby releases and forever discharges
Churchill and its present and former directors, officers, employees, agents,
affiliated entities, successors and assigns (collectively, the “Churchill
Released Parties”) from all actions, causes of actions, claims, suits,
reimbursements, obligations, costs, expenses, debts, judgments, liabilities,
damages, attorneys' fees, interest, penalties and all other legal
responsibilities, of any form whatsoever, that Consultant have had, now have or
may hereafter have against Churchill or the Released Parties, excluding a breach
of this Agreement by Churchill (collectively, the “Claims”). Churchill hereby
releases and forever discharges Consultant and his employees, agents,
affiliates, successors, assigns, accountants, attorneys and other advisors
(collectively, the “Consultant Released Parties”) from all Claims that Churchill
have had, now have or may hereafter have against Consultant or the Consultant
Released Parties relating solely to Consultant's services as a director of
Churchill, excluding a breach of this Agreement by Consultant.




9.    Representations and Warranties. Consultant represents and warrants that it
is the sole and unconditional owner of any Claims and that (a) it has not
assigned, pledged, hypothecated, contracted or otherwise divested or encumbered
all or any part of any of same and (b) that no other person or entity (of any
kind) has any interest in any Claims. Consultant further represents and warrants
that it has all requisite power and authority to provide the Services and to
enter into this Agreement and perform its obligations herein.




10.    Miscellaneous.    


A.Entire Agreement. This Agreement contains the entire agreement of the parties
and supersedes any and all prior to contemporaneous oral or written agreements
with respect to the subject matter hereof. No modification, extension, renewal,
rescission, termination or waiver of any of the provisions hereof shall be
binding upon any of the parties made in writing and duly executed by the
parties.


B.    Counterparts. This Agreement may be executed in counterparts, all of which
taken together shall constitute one single Agreement between the parties.


C.    Severability. Should any part of this Agreement be found defective in a
court of law or by arbitration, then such part shall be excised from the
Agreement and the remainder of the Agreement shall be interpreted as a whole.


D.    Prohibition of Assignment. Neither party hereto shall have the right to
assign the Agreement without the prior written consent of the other party.



3

--------------------------------------------------------------------------------




E.    Headings. All headings herein are inserted only for convenience and ease
of reference and are not to be considered in the construction or interpretation
of any provisions of this Agreement.


F.    Construction of Agreement. The parties recognize that important legal
rights are affected by this Agreement. This Agreement has been prepared by legal
counsel to Churchill as a matter of convenience, and Churchill and Consultant
each agree that such preparation shall not be construed for or against Churchill
in this regard. Consultant has sought, or has had the opportunity to seek,
independent legal advice from competent attorneys of his own selection to review
and comment upon this Agreement, and this Agreement shall be deemed to have been
jointly drafted and prepared by Churchill and Consultant for purposes of future
construction and interpretation.


G.    Governing Law; Choice of Venue. This Agreement shall be construed in
accordance with the laws of the Commonwealth of Kentucky, without regard to its
conflicts of laws principles. Churchill and Consultant agree that any legal
action or proceeding arising out of, relating to, or in connection with this
Agreement, or the interpretation, validity, construction, performance, breach,
or termination thereof, shall be brought in the state or federal courts located
in Louisville, Kentucky. Both parties consent to personal jurisdiction of such
courts for any such action or proceeding and waive any defenses to venue in such
courts.


[Signature Page Following]

4

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.




Churchill:


CHURCHILL DOWNS INCORPORATED,
a Kentucky corporation




By:    /s/ Robert L. Evans            
Robert L. Evans,
Chairman and
Chief Executive Officer


Consultant:






/s/ Michael B. Brodsky            
Michael B. Brodsky, an individual



5

--------------------------------------------------------------------------------








EXHIBIT A


CONFIDENTIALITY AGREEMENT
WHEREAS, Churchill has requested that Consultant provide certain services to
Churchill as more fully specified in the Agreement to which this Confidentiality
Agreement is attached as Exhibit A (collectively, the “Services”); and
WHEREAS, to facilitate Consultant's provision of the Services, Consultant may be
given access to certain non-public, proprietary and confidential information;
and
WHEREAS, the parties to this Confidentiality Agreement (this “Confidentiality
Agreement”) desire to establish terms governing the confidentiality of certain
confidential and proprietary information that Churchill may disclose or has
previously disclosed to Consultant;
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:


1.     For purposes of this Confidentiality Agreement, "Confidential
Information" shall mean: (a) financial statements, business plans, strategic
plans, proprietary market information, customer information, analyses, ideas,
concepts, innovations, compilations and any other strategic, competitively
sensitive or proprietary information disclosed to Consultant; (b) the Agreement
(including this Confidentiality Agreement) and all documents and materials
relating thereto and to the negotiation and execution thereof; and (c) all
observations, estimates, conclusions, ideas or concepts reasonably related to
Confidential Information disclosed by Churchill to Consultant.


2.     Consultant shall not divulge or disclose any Confidential Information to
any person, firm or entity other than the employees, agents, officers,
directors, accountants, attorneys and other advisors of or to Consultant who
have a need to know such information, nor shall Consultant use any Confidential
Information for any purpose other than the provision of the Services to
Churchill. Further, Consultant shall not use any Confidential Information,
either directly or through any other entity, in any manner which to Consultant's
knowledge is detrimental to Churchill. Notwithstanding the foregoing,
Confidential Information shall not include information (a) rightfully in
Consultant's possession before receipt from Churchill or from any party with a
direct or indirect confidentiality commitment to Churchill; (b) acquired by
Consultant from others who have no direct or indirect confidential commitment to
Churchill; (c) already in, or which becomes part of, the public domain without
the fault or participation of Consultant.


Notwithstanding the preceding paragraph, Consultant shall not have any
obligation hereunder to keep confidential any Confidential Information if and to
the extent disclosure of any such Confidential Information is specifically
required by applicable law. In such event, Consultant shall provide Churchill
(to the extent legally permissible) with prompt notice notice in advance of such
disclosure so that Churchill may, at its sole expense, seek a protective order
or other appropriate remedy and/or waive compliance with this Agreement; and
shall cooperate with Churchill in pursuing any such course of action.


3.    Consultant shall transmit Confidential Information only to those persons
who are actively involved in the provision of the Services to Churchill, and who
have been informed of and have agreed to comply with the terms of this
Confidentiality Agreement. Consultant shall be responsible for any breach of the
terms of this Confidentiality Agreement by such persons. Any copies made of
Confidential

6

--------------------------------------------------------------------------------




Information shall be strictly accounted for by Consultant.


4.    Upon termination or expiration of the Agreement or when otherwise
requested in writing by Churchill, Consultant shall immediately return or
destroy (and confirm in writing to Churchill such fact) the Confidential
Information, including all copies, reproductions, summaries, or extracts
thereof, which are then in the possession or control of Consultant, and shall
not (except for this Agreement) retain any copies, reproductions, summaries, or
extracts thereof. The return or destruction of such materials shall have no
effect on Consultant's obligations under this Confidentiality Agreement to
maintain the confidentiality of the Confidential Information.


5.    Consultant recognizes that money damages are not an entirely sufficient
remedy in the event of a breach of this Confidentiality Agreement and that in
addition to all other remedies, Churchill shall be entitled to seek specific
performance and injunctive or other relief as a remedy for any such breach.
Churchill will not be required to post bond as a condition precedent to its
equitable remedies.



7